ORDER

PER CURIAM.
Defendant appeals from his conviction, in a judge-tried case, of one count of forcible rape, § 566.030.1, RSMo Supp.1992. He was sentenced by the court to life imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).